Citation Nr: 0303805	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the residuals of a right ankle and foot injury, 
including surgical reconstruction residuals.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left ankle and foot injury, 
including surgical reconstruction residuals.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1, 
1993 to September 30, 1996, and he had 3 months and 16 days 
of active service prior to October 1, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  

In October 1999 and October 2001 decisions, the Board 
remanded this case for additional development.


FINDINGS OF FACT

1.  The appellant's right ankle and foot disability causes 
ankle pain, stiffness, swelling, inflammation, fatigue, and 
moderate to severe instability; ankylosis is not shown.  

2.  The appellant's left ankle and foot disability causes 
ankle pain, stiffness, swelling, inflammation, fatigue, and 
severe instability, all of which equates to marked limitation 
of motion; ankylosis is not shown.

3.  Limitation of extension of the right knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the appellant does not have 
instability or subluxation of his right knee.

4.  Limitation of extension of the left knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the appellant does not have 
instability or subluxation of his left knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for the residuals of a right ankle and foot injury, 
including surgical reconstruction residuals, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2002).  

2.  The schedular criteria for a 20 percent disability rating 
for the residuals of a left ankle and foot injury, including 
surgical reconstruction residuals, have been met.  
38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2002).

3.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5260, 5261 (2002).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5260, 
5261 (2002).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

In December 1996, the appellant underwent a VA examination.  
At that time, he stated that he had injured his left ankle in 
1993, and his right ankle in 1994.  He noted that he suffered 
multiple ligament tears and instability of the ankles.  The 
appellant indicated that in January 1996, he underwent 
surgery, with stabilization and reconstruction of the tendons 
of both ankles.  He indicated that at present, he could not 
stand more than 30 minutes and could not walk more than 15 
minutes.  According to the appellant, his ankles tended to 
swell when they were painful.  The appellant reported that he 
had a tender area on the lateral aspect of the right foot 
that gave him pain, even when he was not standing or walking.  
He stated that he had "popping and cracking" of his knees.   

The physical examination of the ankles revealed a normal 
range of motion, anterior and posterior.  The appellant had 
essentially no lateral or medial motion of the ankles, with 
loss of motion from three to five degrees in one direction or 
the "other laterally or medially on both ankles."  
Dorsiflexion and plantar flexion were normal.  The appellant 
did limp on the right foot, possibly due to the pain in the 
lateral aspect of the foot.  Examination of the knees 
revealed mild crepitus with flexion and extension.  There was 
no limitation of motion.  There was some pain with movement 
of the patella on the femur, bilaterally.  X-rays of the 
appellant's knees and feet were interpreted as normal.  An x-
ray film of the appellant's left ankle was interpreted as 
showing orthopedic fixation pins within the calcaneus and 
talus.  There were also post-traumatic changes at the lateral 
malleolus.  The ankle joint was well maintained.  An x-ray of 
the appellant's right ankle was interpreted as showing post-
traumatic changes at the lateral malleolus.  There were small 
metal foreign bodies within the right talus and right 
calcaneus indicating previous orthopedic fixation.  The ankle 
joint was well maintained.  Following the physical 
examination and a review of the appellant's x-rays, the 
examining physician diagnosed the appellant with the 
following: (1) reconstruction of injured tendons of the left 
ankle and foot, post-operative, with limited motion of the 
ankle and with degenerative arthritis, (2) post-operative 
reconstruction of tendon injuries to the right foot, with a 
tender area on the lateral aspect of the foot and loss of 
motion, and with degenerative arthritis, and (3) 
patellofemoral syndrome, bilateral.  

In June 1998, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Fayetteville, North 
Carolina, dated from May 1997 to May 1998.  The records show 
intermittent treatment for the appellant's service-connected 
bilateral ankle and knee disabilities.  

In April 2000, the appellant underwent a VA referral 
examination which was conducted by QTC Medical Services.  At 
that time, the appellant stated that in January 1996, he 
underwent surgery for right ankle reconstruction, and that in 
May 1996, he underwent surgery for left ankle reconstruction.  
The appellant revealed that since his bilateral ankle 
surgeries, he had had constant pain and stiffness in his 
ankles, as well as inflammation, fatigue, and lack of 
endurance.  He denied any separate discomfort related to the 
feet, as opposed to the ankles.  The appellant noted that he 
had discomfort in his knees, which was due to "limping" 
over the past two years.  According to the appellant, he was 
only able to walk two to four miles per week, and he could 
not run.  The appellant reported that his ankles would swell 
after extensive use.  He stated that he used Motrin, usually 
three times a day.  The appellant indicated that he did not 
need to use a crutch or a brace.  In regard to his feet, the 
appellant reported that he had pain at rest, and that he had 
pain and weakness with standing and walking.  In regard to 
his activities of daily living, the appellant described no 
limitations and noted that he could "do all," including 
driving a car, shopping, taking out the trash, climbing 
stairs, gardening, and pushing a lawn mower.  According to 
the appellant, he had been working as a police officer for 
the past four months.  

The physical examination of the appellant's feet revealed no 
signs of abnormal weightbearing.  The appellant did not 
require a device for walking, and he did not have flat feet.  
Examination of the feet did not reveal any signs of painful 
motion, edema, instability, weakness, or tenderness.  There 
were no vascular or skin changes, and he had no deformities 
of his toes or feet.  Hallux valgus was absent.  The 
appellant did not require shoe inserts, corrective shoes, or 
foot supports.  The posture of the appellant's gait was 
normal, but his gait was abnormal because he limped.  The 
appellant was careful about bearing weight on his right foot.  
He had limited function of standing and walking due to 
limited walking.  The appearance of the knee joints was 
within normal limits.  Range of motion of the knee on the 
right was the following:  flexion was 140 out of 140 degrees, 
and extension was zero out of zero degrees.  On the left, 
flexion was 140 out of 140 degrees, and extension was zero 
out of zero degrees.  The drawer and McMurray tests were 
negative on both the right and the left.  Range of motion was 
not effected and not limited by pain, fatigue, weakness, or 
incoordination.   

The physical examination of the appellant's ankles showed 
that the ankle joints were abnormal, bilaterally.  The 
appellant was noted to have significant swelling and effusion 
on the right, and instability was noted bilaterally, with the 
left greater than the right.  Range of motion of the ankle on 
the right was the following: dorsiflexion was 20 out of 20 
degrees, and plantar flexion was 20 out of 45 degrees.  On 
the left, dorsiflexion was 20 out of 20 degrees, and plantar 
flexion was 45 out of 45 degrees.  On the right ankle, range 
of motion was limited by pain, weakness, lack of endurance, 
and incoordination.  There was pain noted along the lateral 
ridge and lateral surface of the ankle.  The left ankle was 
limited by pain and weakness, and pain was noted along the 
lateral aspect of his ankle.  There was also marked laxity, 
left greater than right, to varus and valgus maneuvering of 
the ankle, and he had a remarkable drawer sign, bilaterally, 
greater on the right.  The examining physician stated that he 
would rate ankle instability as severe on the left, and 
moderate to severe on the right.  However, due to the laxity, 
drawer sign was more remarkable on the right, rating it as 
severe, and moderate on the left.  

X-rays of the appellant's knees were interpreted as showing 
intact bones, with normal joint spaces, with no erosions or 
loose bodies.  No joint effusions were noted.  X-rays of the 
appellant's feet and ankles were interpreted as showing 
normal feet and ankles.  In regard to the appellant's ankles, 
there were anomalies, bilaterally.  The ankle joints were 
well preserved.  Following the physical examination and a 
review of the appellant's x-rays, the examiner diagnosed the 
appellant with following:  (1) bilateral patellofemoral 
syndrome, and (2) bilateral ankle and foot injury, status 
post operative reconstruction.  The examiner stated that in 
regard to the appellant's bilateral patellofemoral syndrome, 
there were no significant abnormalities.  In regard to the 
appellant's bilateral ankle and foot injury, status post 
operative reconstruction, the examiner indicated that the 
appellant had significant complaints of pain, stiffness, 
swelling, inflammation, fatigue, and lack of endurance, and 
had constant distressing pain and a dramatic amount of 
instability.  According to the examiner, the physical 
examination was remarkable for pain, weakness, 
incoordination, and lack of endurance, with marked laxity, 
left greater than the right ankle, and with dramatic drawer 
sign on the left, greater than the right ankle.  Although 
range of motion was not remarkably limited, soft tissue 
injury to the tendons and ligaments were compatible with 
laxity of the joints and confirmed the severity of those 
problems.  The examiner further noted that the appellant's 
usual occupation was as a policeman and that his daily 
activities were not limited.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As noted above, in January 1997, the RO granted service 
connection for bilateral foot and ankle disabilities, and for 
bilateral knee disabilities.  At that time, the RO assigned a 
20 percent disability rating under Diagnostic Codes 5010-
5271, effective from October 1, 1996, for the appellant's 
service-connected right ankle and foot disability, a 10 
percent disability rating under Diagnostic Codes 5010-5271, 
effective from October 1, 1996, for the appellant's service-
connected left ankle and foot disability, a 10 percent 
disability rating under Diagnostic Code 5299-5019, effective 
from October 1, 1996, for the appellant's service-connected 
patellofemoral syndrome of the right knee, and a 10 percent 
disability rating under Diagnostic Code 5299-5019, effective 
from October 1, 1996, for the appellant's service-connected 
patellofemoral syndrome of the left knee.  As the appellant 
took issue with the initial ratings assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found--a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).  Thus, the Board must evaluate 
the relevant evidence since October 1996.   

The Board also notes that pursuant to the Board's October 
2001 remand decision, the appellant was scheduled for a VA 
examination.  This examination was canceled in June 2002 
because the appellant failed to report.  With respect to that 
examination, it should be pointed out that, the rating 
decision appealed by the appellant was the original rating 
for the bilateral foot and ankle disabilities, and for the 
bilateral knee disabilities, see Fenderson, supra, and as 
such, was the result of original compensation claims.  This 
is significant because under 38 C.F.R. § 3.655, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the decision 
on the claim must be based on the available evidence of 
record.  38 C.F.R. § 3.655(b)(2002).  Consequently, the Board 
must proceed to adjudicate this appeal based on the evidence 
presently in the record.

In the instant case, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his bilateral foot and ankle disabilities, and his bilateral 
knee disabilities cause him.  He indicates that he has 
chronic pain and stiffness in his ankles, as well as 
inflammation, fatigue, and lack of endurance.  The appellant 
further notes that he has discomfort in his knees, which is 
due to "limping" over the past two years.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

Bilateral ankle and foot injuries

As previously stated, the RO has assigned a 20 percent 
disability rating under Diagnostic Codes 5010-5271 for the 
appellant's service-connected right ankle and foot 
disability, and a 10 percent disability rating under 
Diagnostic Codes 5010-5271 for the appellant's service-
connected left ankle and foot disability.  

Normal ankle dorsiflexion is 20 degrees, and normal plantar 
flexion is 45 degrees. 38 C.F.R. § 4.71 (Plate II) (2002).

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Pursuant to Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X- ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by a finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by a finding such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, the disability will be 
rated as follows:  with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
will be assigned; with X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups a 10 
percent evaluation will be assigned.

Diagnostic Code 5271 provides that moderate limitation of 
motion of the ankle warrants a 10 percent rating, while 
marked limitation of motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).  The 20 percent rating is the highest rating 
assignable under this code.  Id.  

In regard to the appellant's service-connected residuals of a 
right ankle and foot injury, the Board notes that the 
appellant is currently receiving the maximum schedular rating 
assignable for limitation of motion of the ankle under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2002).  (The highest evaluation assignable for limited 
motion under Diagnostic Code 5271 is 20 percent.)  Thus, 
given potentially applicable rating criteria, the appellant 
will only be entitled to a higher evaluation if ankylosis is 
shown.  Specifically, Diagnostic Code 5270 provides that 
ankylosis of either ankle warrants a 20 percent evaluation 
when there is ankylosis in plantar flexion at less than 30 
degrees; a 30 percent evaluation is warranted when there is 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees; and a 40 percent 
evaluation is warranted when there is ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2002).

Significantly, the record does not show ankylosis of the 
right ankle.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In 
this regard, the Board notes that in the appellant's December 
1996 VA examination, although the appellant had essentially 
no lateral or medial motion of the ankle, he had a normal 
range of motion, anterior and posterior.  In addition, in the 
appellant's April 2000 VA examination, range of motion of the 
right ankle was the following: dorsiflexion was 20 out of 20 
degrees, and plantar flexion was 20 out of 45 degrees.  In 
the absence of ankylosis, the Board may not rate his service-
connected right ankle disability as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Consequently, given the 
appellant's ankle motion, a higher evaluation is not 
warranted for the appellant's service-connected right ankle 
disability under Diagnostic Code 5270.

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  The Board recognizes that 
in the appellant's April 2000 VA examination, the examiner 
stated that the appellant had moderate to severe instability 
of his right ankle, and that the examination was remarkable 
for pain, weakness, incoordination, and lack of endurance.  
However, it is important to note that the appellant's 20 
percent rating is for "marked" limitation of motion under 
Diagnostic Code 5271-- the highest disability rating 
available for limitation of motion of an ankle, short of 
ankylosis.  In such an instance, where "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca, 8 Vet. App. at 202 (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. at 85; see also VAOPGCPREC 36-97 (Dec. 
12, 1997).

The Board has also considered the applicability of Diagnostic 
Code 5262.  Diagnostic Code 5262 provides that malunion of 
the tibia or fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  With moderate knee or 
ankle disability, a 20 percent evaluation is warranted, and 
with marked knee or ankle disability, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2002).  Nonunion of the tibia or fibula with loose motion 
requiring a brace warrants a 40 percent evaluation.  Id.  
However, the Board finds that there is no evidence of record 
showing that the appellant has either malunion or nonunion of 
the tibia or fibula.  Therefore, he does not meet the 
requirements to be awarded a greater disability rating under 
Diagnostic Code 5262.  

Additionally, the Board has further considered the 
applicability of Diagnostic Code 5284.  Diagnostic Code 5284 
provides a 20 percent evaluation for moderately severe foot 
injuries, and a 30 percent evaluation for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  A 
40 percent evaluation for foot injuries may be assigned if 
there is evidence of actual loss of use of the foot.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284, note.  However, in this 
regard, the Board observes that in the appellant's April 2000 
VA examination, examination of the feet did not reveal any 
signs of painful motion, edema, instability, weakness, or 
tenderness.  In addition, he had no deformities of his toes 
or feet, and hallux valgus was absent.  Thus, the appellant 
does not meet the requirements to be awarded a greater 
disability rating under Diagnostic Code 5284.  

The Board also notes that, while service connection is in 
effect for arthritis of the right ankle, such disability is 
evaluated on the basis of limitation of motion and is 
accounted for by the 20 percent evaluation already assigned 
under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Even the provisions of Diagnostic Code 
5003 specifically mandate that arthritis is to be rated on 
the basis of limitation of motion.  Id.  

The Board finds that, for the reasons set out above, 
especially in light of the inapplicability of rating criteria 
other than Diagnostic Code 5271, and the record available 
since the appellant filed his claim, a rating higher than 20 
percent is not warranted at any point during the pendency of 
this claim for the appellant's service-connected residuals of 
a right ankle and foot injury, including surgical 
reconstruction residual.  Fenderson, supra.   In summary, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for an evaluation higher than 
20 percent.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied.  

In regard to the appellant's service-connected residuals of a 
left ankle and foot injury, the Board finds that, in 
reviewing the evidence in a light most favorable to the 
appellant, a 20 percent evaluation is warranted for his left 
ankle and foot disability.  In this regard, the Board notes 
that in the appellant's April 2000 VA examination, although 
the appellant had full range of motion of the left ankle, the 
examiner stated that he had marked laxity to varus and valgus 
maneuvering of the left ankle.  In addition, the examiner 
stated that he would rate instability as severe on the left.  
The examiner further noted that the physical examination was 
remarkable for pain, weakness, incoordination, and lack of 
endurance.  Moreover, according to the examiner, although 
range of motion was not remarkably limited, soft tissue 
injury to the tendons and ligaments were compatible with 
laxity of the joints and confirmed the severity of those 
problems.  

In light of the above, and granting the appellant the benefit 
of the doubt in this matter, the Board finds  that the 
appellant's adverse symptomatology more closely meets the 
criteria for a 20 percent disability rating under Diagnostic 
Code 5271.  The Board concludes that with the pain and 
instability that the appellant experiences in his left ankle, 
his disability picture more nearly approximates the criteria 
required for a 20 percent rating under Diagnostic Code 5271 
(marked limitation of motion of the ankle).  Therefore, the 
Board finds that, with resolution of reasonable doubt in the 
appellant's favor, such a rating is warranted since the award 
of service connection.  Fenderson, supra.  

The Board has also considered whether the appellant would be 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5271.  However, as stated above, the highest evaluation 
assignable for limited motion under Diagnostic Code 5271 is 
20 percent.  In addition, upon a review of potentially 
applicable rating criteria, the Board notes that the 
appellant will only be entitled to a higher evaluation if 
ankylosis is shown.  However, as previously stated, in the 
appellant's April 2000 VA examination, the appellant had a 
full range of motion of the left ankle.  Moreover, in the 
appellant's December 1996 VA examination, although the 
appellant had essentially no lateral or medial motion of the 
ankle, he had a normal range of motion, anterior and 
posterior.  Thus, given the appellant's left ankle motion, a 
higher evaluation is not warranted for the appellant's 
service-connected left ankle disability under Diagnostic Code 
5270. 

The Board further notes that in regard to the appellant's 
pain and instability of the left ankle, as stated above, in 
such an instance, where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, 8 Vet. App. at 202 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston, 10 Vet. App. at 85; see 
also VAOPGCPREC 36-97 (Dec. 12, 1997).  Moreover, the Board 
observes that given that the there is no evidence of record 
showing that the appellant has either malunion or nonunion of 
the tibia or fibula, the appellant does not meet the 
requirements to be awarded a greater disability rating under 
Diagnostic Code 5262. Additionally, in regard to Diagnostic 
Code 5284, the Board notes that as previously stated, in the 
appellant's April 2000 VA examination, examination of the 
feet did not reveal any signs of painful motion, edema, 
instability, weakness, or tenderness.  In addition, he had no 
deformities of his toes or feet, and hallux valgus was 
absent.  Thus, the appellant does not meet the requirements 
to awarded a greater disability rating under Diagnostic Code 
5284.  

In short, the available medical evidence leads the Board to 
conclude that the appellant's symptoms most closely 
approximate the criteria for a 20 percent rating under 
Diagnostic Code 5271 for his residuals of a left ankle and 
foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Patellofemoral syndrome of the right knee and the left knee

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 5299-5019 for the 
appellant's service-connected patellofemoral syndrome of the 
right knee, and a 10 percent disability rating under 
Diagnostic Code 5299-5019 for the appellant's service-
connected patellofemoral syndrome of the left knee.  

The appellant's service-connected knee disabilities are not 
listed on the Schedule; the RO assigned Diagnostic Code 5299-
5019.  38 C.F.R. § 4.27 (unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  The right knee 
disability is currently rated as 10 percent disabling, and 
the left knee disability is currently rated as 10 percent 
disabling.  The RO determined that the most closely analogous 
Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(bursitis).  This diagnostic code provides that bursitis is 
rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Major joints include the knee. 38 C.F.R. § 
4.45(f) (2002).

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
namely recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and 0 
percent at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261; see also 38 C.F.R. § 4.71, Plate II (2002) (normal 
motion of a knee is from 0 to 140 degrees).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  VA General 
Counsel has indicated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  In VAOPGCPREC 9-98, General Counsel also 
held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.

Diagnostic Code 5257 is used to rate recurrent subluxation or 
lateral instability. In this case, however, the competent 
medical evidence of record, including the December 1996 and 
April 2000 examination reports, is negative for any evidence 
of instability or subluxation of either the right knee or the 
left knee.   

Under the criteria of Diagnostic Codes 5260 and 5261, as 
noted above, limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; and limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation.  In this regard, the Board notes that in the 
appellant's December 1996 VA examination, examination of the 
appellant's knees revealed no limitation of motion.  In 
addition, in the appellant's April 2000 VA examination, the 
range of motion of the knee on the right was the following:  
flexion was to 140 degrees and extension was to zero degrees.  
Moreover, range of motion of the knee on the left was the 
following:  flexion was to 140 degrees and extension was to 
zero degrees.  

Because the Board finds that the range of motion findings 
noted above do not show limitation of extension of the right 
or left knee to more than 10 degrees, or limitation of 
flexion of either knee to more than 45 degrees, an evaluation 
in excess of 10 percent is not warranted for either knee 
under the provisions of Diagnostic Code 5260 or Diagnostic 
Code 5261.   

It must also be determined whether an increased disability 
rating is warranted for the appellant's knee disabilities 
based on functional loss due to pain, weakness, or flare-ups, 
etc., pursuant to the Court's holding in DeLuca.  The Board 
finds that the medical evidence of record does not support an 
increased evaluation for either the right knee or the left 
knee disability under DeLuca.  While the appellant's December 
1996 VA examination of his knees revealed mild crepitus with 
flexion and extension, and some pain with movement of the 
patella on the femur, bilaterally, the Board notes that the 
appellant was granted an evaluation of 10 percent for his 
right knee, and an evaluation of 10 percent for his left 
knee, by the January 1997 rating decision based on the 
findings on examination in December 1996.  The Board notes 
that there was no evidence on examination in December 1996 of 
fatigability.  In addition, in the appellant's April 2000 VA 
examination, range of motion was not effected and not limited 
by pain, fatigue, weakness, or incoordination.  Because the 
appellant's current 10 percent evaluations compensate him for 
his bilateral knee pain under Diagnostic Code 5003, and there 
is no evidence of significant weakness, incoordination, 
uncontrolled flare-ups, or limitation of motion that would 
warrant compensable evaluations under the rating schedule, 
the Board finds that the preponderance of the evidence is 
against a higher evaluation for each knee.  In short, there 
is no evidence that shows that functional debility caused by 
problems such as pain equates to limitation of motion greater 
than that which would entitle the appellant to a 10 percent 
rating.  

In summary, after a consideration of the entire record, and 
for the reasons expressed above, the Board concludes that the 
disability rating of 10 percent is properly assigned for the 
service-connected right knee disability, and that the 
disability rating of 10 percent is properly assigned for the 
service-connected left knee disability.  This is so since the 
time of the award of service connection for each knee 
disability.  Fenderson, supra.   The benefits sought on 
appeal are accordingly denied.

Extraschedular rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected bilateral ankle and foot disabilities, and 
service-connected knee disabilities, interference with the 
appellant's employment is to be expected.  The rating 
criteria account for such a thing.  However, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disabilities in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Although 
the appellant has stated that his service-connected bilateral 
ankle and foot disabilities, and service-connected bilateral 
knee disabilities, interfere with his employment, the Board 
notes that at the appellant's most recent VA examination, in 
April 2000, the examiner noted that the appellant's usual 
occupation was as a policeman and that his daily activities 
were not limited.  Thus, the evidence of record does not 
reflect any factor which presents an exceptional case.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not meet.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes a VA examination report, dated in December 
1996, outpatient treatment records from the Fayetteville 
VAMC, dated from May 1997 to May 1998, and a QTC Medical 
Services examination report, dated in April 2000.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claims.  
Moreover, in the October 2001 Board remand, and in letters 
from the RO to the appellant, dated in October 2001 and March 
2002, the appellant was informed of the enactment of the VCAA 
and its content.  The Board also finds that the discussions 
in the rating decision, the statement of the case, the 
supplemental statement of the case, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
bilateral ankle and foot disabilities, and his bilateral knee 
disabilities.  In addition, as previously stated, as per the 
Board's October 2001 remand decision, the appellant was 
scheduled for a VA examination.  However, that examination 
was cancelled in June 2002 because the appellant failed to 
report.  Moreover, as indicated above, the appellant has not 
referenced any unobtained evidence that might aid these 
claims or might be pertinent to these claims.  Consequently, 
the Board concludes that the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or 
the implementing regulations.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a right ankle and foot injury, including 
surgical reconstruction residuals, is denied.  

A 20 percent rating for the service-connected residuals of a 
left ankle and foot injury, including surgical reconstruction 
residuals, is granted, subject to the regulations governing 
the payment of monetary awards.  

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.   



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

